ALLOWABILITY NOTICE

Claims 1-6, 8-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, i.e. claims 1, 8, and 17, and specifically does not show wherein the automatic delivery of the purging gas to the airfan heat exchanger is in response to a power interruption or a power outage to the fuel cell system. The closest prior art of record is Jahnke as modified by Steinkiste in the manner set forth in the previous rejection of claim 8. That is, Jahnke teaches the well-known components of a fuel cell system while Steinkiste teaches that it is old and well-known to drain water from heat exchangers as to avoid damage associated to freezing of the water. As previously set in the rejection of claim 8, Barthold generally teaches that it is known to purge water from pipes during periods of power outages. However, even considering Barthold teachings, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the automatic water purging in response to a power interruption or a power outage specifically to the fuel cell system, as claimed in claims 1, 8, and 17, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on M-F: 5:30am - 2:00pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE O CLASS-QUINONES/